662 S.W.2d 751 (1983)
Anthony T. FAOUR, et al, Appellants,
v.
Charles J. KOENIG, Jr., et al, Appellees.
No. B14-82-855CV.
Court of Appeals of Texas, Houston (14th Dist.).
November 23, 1983.
Rehearing Denied December 22, 1983.
Sherry B. Angelo, Houston, for appellant.
John Robert Weatherly and Weatherly & Weatherly, Houston, for appellee.
Before PAUL PRESSLER, ROBERTSON and CANNON, JJ.
PAUL PRESSLER, Justice.
This is an appeal from an order granting a Summary Judgment. Koenig sued Faour on a Sworn Account for items of produce allegedly sold to him. Appellant filed a Verified Denial. Appellee then filed a Motion for Summary Judgment and appellant filed his Response. The Summary Judgment was granted. Appellant filed an amended brief October 3, 1983, which added new points of error without leave of the court. This does not meet the requirements of TEX.R.CIV.PRO. 431. Appellant's original brief is the only one considered by this court.
Appellant presents four points of error. We address only the third point which alleges that the trial court erred in granting Plaintiff's Motion for Summary Judgment because there was no supporting evidence attached thereto.
Appellee relies on copies of the alleged account and the Verified Sworn Account attached to Plaintiff's Original Petition. These copies are nowhere attached to Plaintiff's Motion for Summary Judgment nor made a part thereof for any purpose. A motion for summary judgment must be supported by its own summary judgment proof. TEX.R.CIV.P. 166-A. "Verified copies of documents to constitute part of the summary judgment affidavit must be attached to the affidavit." Chandler v. El Paso National Bank, 589 S.W.2d 832 (Tex.Civ.App.El Paso 1979, no writ); Perkins v. Crittenden, 462 S.W.2d 565 (Tex. 1970). Mere conclusionary statements are not evidence. Appellant's third point of error is sustained.
The judgment of the trial court is reversed, and the case is remanded.